DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 10/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 10,586,760. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the present application and the US 10,586,760 claim the same subject matter of assembly comprising:
	a chip including an integrated circuit (claim 1 of US 10,586,760);
wherein said integrated circuit of said chip comprises a microprocessor circuit (claim 10 of US 10,586,760)
	a casing comprising an integrated circuit and including an upper portion formed on a side of said chip and lower portion formed on another side of said chip (claim 1 of US 10,586,760);
wherein outer sidewalls of said upper portion of said casing are located between vertical planes defined by opposing outer sidewalls of said lower portion of said casing (claim 1 of US 10,586,760)
	plural through-wafer vias (TWVs) for electrically connecting said integrated circuit of said chip and said integrated circuit of said casing (claim 1 of US 10,586,760);
wherein said through-wafer vias comprise first vias that run through said chip and electrically connect said integrated circuit of said chip to said upper casing, and second vias that run through said chip and electrically connect said integrated circuit of said chip to said lower casin(claim 8 of US 10,586,760)
wherein said first and second vias are alternately formed such that an interleaving input/output (I/O) is formed above and below said chip (claim 9 of US 10,586,760)
	a system board configured to be electrically connected to the casing (claim 1 of US 10,586,760);
	upper and lower cards connected to said casing for electrically connecting said casing to the system board (claims 1 & 2 of US 10,586,760];
wherein said upper and lower cards are connected to said upper and lower portions of said casing, respectively, by plural solder balls which are aligned with said plural through-wafer vias such that said plural through-wafer vias are electrically connected to said upper and lower cards (claim 3 of US 10,586,760)
	wherein said chip is included in a chip stack comprising plural chips (claim 5 of US 10,586,760): 
a fluid channel formed between an upper surface of a silicon die formed ona first chip in said chip stack that includes said chip, and a lower surface of a second chip formed above said first chip in said chip stack (claim 6 of US 10,586,760)
 wherein said upper and lower portions of said casing form a coolant inlet for transporting a coolant into said chip stack, and a coolant outlet for transporting said coolant out of said chip stack (claim 7 of US 10,586,760) 
wherein said integrated circuits of said plural chips and said integrated circuit of said casing collectively form a three dimensional integrated circuit (claim 11 of US 10,586,760) 
said plural chips in said chip stack comprise different integrated circuits (claim 12 of US 10,586,760) 
	wherein said chip comprises a silicon die formed on said integrated circuit of said chip, said plural through-wafer vias being formed in silicon pillars of said silicon die (claim 4 of US 10,586,760)
Claims 1-2, 4-21  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 10,622, 294. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the present application and the US 10,622,294 claim the same subject matter of assembly comprising:
	a chip including an integrated circuit (claim 1 of US 10,622, 294);
wherein said integrated circuit of said chip comprises a microprocessor circuit (claim 11of US 10,622, 294)
	a casing comprising an integrated circuit and including an upper portion formed on a side of said chip and lower portion formed on another side of said chip (claim 1 of US 10,622, 294);
wherein outer sidewalls of said upper portion of said casing are located between vertical planes defined by opposing outer sidewalls of said lower portion of said casing (claim 1 of US 10,622, 294)
	plural through-wafer vias (TWVs) for electrically connecting said integrated circuit of said chip and said integrated circuit of said casing claim 1 of US 10,622, 294);
wherein said through-wafer vias comprise first vias that run through said chip and electrically connect said integrated circuit of said chip to said upper casing, and second vias that run through said chip and electrically connect said integrated circuit of said chip to said lower casing (claim 9 of US 10,622, 294)
wherein said first and second vias are alternately formed such that an interleaving input/output (I/O) is formed above and below said chip (claim 10 of US 10,622, 294)

	upper and lower cards connected to said casing for electrically connecting said casing to the system board (claim 1 of US 10,622, 294];
wherein said upper and lower cards are connected to said upper and lower portions of said casing, respectively, by plural solder balls which are aligned with said plural through-wafer vias such that said plural through-wafer vias are electrically connected to said upper and lower cards (claim 2 of US 10,622, 294)
	wherein said chip is included in a chip stack comprising plural chips (claim 4 of US 10,622, 294): 
a fluid channel formed between an upper surface of a silicon die formed ona first chip in said chip stack that includes said chip, and a lower surface of a second chip formed above said first chip in said chip stack (claim 5 of US 10,622, 294)
 wherein said upper and lower portions of said casing form a coolant inlet for transporting a coolant into said chip stack, and a coolant outlet for transporting said coolant out of said chip stack (claim 6 of US 10,622, 294) 
wherein said integrated circuits of said plural chips and said integrated circuit of said casing collectively form a three dimensional integrated circuit (claim 7 of US 10,622, 294) 
said plural chips in said chip stack comprise different integrated circuits (claim  8 of US 10,622, 294) 
	wherein said chip comprises a silicon die formed on said integrated circuit of said chip, said plural through-wafer vias being formed in silicon pillars of said silicon die (claim 3 of US 10,622, 294)
	wherein opposing edges of the upper card are located between vertical planes defined by outer saidewalls of said upper portion of the casing, and  wherein the system board comprises a via connector 
Claims 1-2, 4-8, 12-16, 18-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,106,505. Being different to the US 8,106,505,the present application merely broadens scopes of claim.
Claims 9-11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,106,505 in view of Shi et al [2007/0085198]
►	With respect to claims 9-11 and 17, the present application and the US 8,106,505 generally claim the same subject matter of assembly comprising: 
	a chip including an integrated circuit; wherein said chip is included in a chip stack comprising plural chips;
	 a casing comprising an integrated circuit and including an upper portion formed on a side of said chip and lower portion formed on another side of said chip; plural through-wafer vias (TWVs) for electrically connecting said integrated circuit of said chip and said integrated circuit of said casing; 
	a system board configured to be electrically connected to the casing; 
	upper and lower cards connected to said casing for electrically connecting said casing to the system board; wherein said upper and lower cards are connected to said upper and lower portions of said casing, respectively, by plural solder balls which are aligned with said plural through-wafer vias such that said plural through-wafer vias are electrically connected to said upper and lower cards 
	Being different to the US 8,106,505, the present application claims: 
	a) 	said integrated circuit of said chip comprises a microprocessor circuit
	 b) 	wherein said integrated circuits of said plural chips and said integrated circuit of said casing collectively form a three dimensional integrated circuit 
	c) 	said plural chips in said chip stack comprise different integrated circuits 
d)	 wherein outer sidewalls of said upper portion of said casing are located between vertical planes defined by opposing outer sidewalls of said lower portion of said casing 
	However, such as differences have been known in the art since Shi et al teaches a) (text [0019]- [0020] and d) (fig 2B). In regard to b), said integrated circuits of said plural chips and said integrated circuit of said casing collectively form a three dimensional integrated circuit. In regard to c), said plural chips in said chip stack would comprise different integrated circuits.
Claims 1-2, 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 9,252,072. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application just merely broaden scopes of claims.
Claims 1-2, 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No 9,905,505. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application just merely broaden scopes of claims.
9	 Claims 1-2, 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 9,252,071 Although the claims at issue are not identical, they are not patentably distinct from each other because the present application just merely broaden scopes of claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THANHHA S PHAM/Primary Examiner, Art Unit 2819